SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

407
CA 10-00376
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, LINDLEY, AND GREEN, JJ.


DEBORAH FERRENTINO, PLAINTIFF-APPELLANT,

                      V                                             ORDER

THERESA A. KEEL, DEFENDANT,
AND SUZANNE K. VARLEY, DEFENDANT-RESPONDENT.


LAW OFFICE OF WILLIAM K. MATTAR, P.C., WILLIAMSVILLE (C. DANIEL
MCGILLICUDDY OF COUNSEL), FOR PLAINTIFF-APPELLANT.

HAGELIN KENT LLC, BUFFALO (VICTOR M. WRIGHT OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered December 31, 2009 in a personal injury
action. The order, inter alia, granted the motion of defendant
Suzanne K. Varley for summary judgment and dismissed the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 1, 2011                       Patricia L. Morgan
                                                Clerk of the Court